DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 September 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Allowable Subject Matter
Claims 1 & 10 are allowed as presented.
Claims 2-9 are allowed as presented, dependent on claim 1.
The following is an Examiner’s statement of reasons for allowance: 
As related to independent claims 1 & 10, a review of the related applications’ records and the IDS was performed and an additional substantial search was conducted and the existing prior art of record as well as additional cited art fails to teach or fairly suggest a waste liquid container with an accommodation portion [claim 1] or an attachment that is mounted on a mounting portion having a discharge portion [claim 10] a recess portion opened to a gravity direction and the mounting direction, when seen from a side on which the waste liquid introduction portion is opened, the recess portion is arranged at a position which overlaps with a center of an opening of the waste liquid introduction portion in a vertical direction, and the contact portion is arranged at a position which does not overlap with the center of the opening of the waste liquid introduction portion in the vertical direction.
Prior Art Harada et al. teaches a waste liquid container mounted on a mounted portion, the waste liquid container having a restricted portion having a contact portion but does not teach the limitation of a recess portion opened to a gravity direction and the mounting direction, when seen from a side on which the waste liquid introduction portion is opened, the recess portion is arranged at a position which overlaps with a center of an opening of the waste liquid introduction portion in a vertical direction, and the contact portion is arranged at a position which does not overlap with the center of the opening of the waste liquid introduction portion in the vertical direction.
Prior Art Tsuyama et al. teaches a waste liquid container mounted on a mounted portion, the waste liquid container having a restricted portion having a contact portion but does not teach the limitation of a recess portion opened to a gravity direction and the mounting direction, when seen from a side on which the waste liquid introduction portion is opened, the recess portion is arranged at a position which overlaps with a center of an opening of the waste liquid introduction portion in a vertical direction, and the contact 
As the record as a whole has made additional reasons for allowance evident, no further statement on reasons for allowance is made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsujimoto et al. (US 7,431,438 B2) teaches a waste liquid holding container with a restricted portion having a contact portion.  Tsuyama et al. (US 9,085,162 B2) teaches a waste liquid holding container with a restricted portion having a contact portion.  Maruyama et al. (US 9,862,191 B2) teaches a liquid holding container for waste liquid storage.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049.  The Examiner can normally be reached on Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John Zimmermann/Primary Examiner, Art Unit 2853